  Case 21-13155-KCF                         Doc 5 Filed 04/22/21 Entered 04/23/21 00:15:23                                      Desc Imaged
                                                 Certificate of Notice Page 1 of 7
Information to identify the case:

Debtor 1:
                      Raquel Antoniello                                               Social Security number or ITIN:   xxx−xx−7730
                                                                                      EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                             Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                   EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        District of New Jersey                         Date case filed for chapter:        7     4/19/21

Case number:           21−13155−KCF

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                  10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's
correct address, resend the returned notice, and notify this office of the party's change of address. Failure to provide
all parties with a copy of this notice may adversely affect the debtor as provided by the Bankruptcy Code.

                                                 About Debtor 1:                                           About Debtor 2:

1.        Debtor's full name                     Raquel Antoniello

2.        All other names used in the
          last 8 years

3.      Address                                  15 Villanova Drive
                                                 Jackson, NJ 08527

4.      Debtor's attorney                        William H. Oliver, Jr.                                    Contact phone 732−988−1500
                                                 Oliver & Legg, LLC
        Name and address                         2240 State Highway 33                                     Email: courtdocs@oliverandlegg.com
                                                 Suite 112
                                                 Neptune, NJ 07753

5.      Bankruptcy trustee                       Andrea Dobin                                              Contact phone (609) 695−6070
                                                 McManimon, Scotland & Baumann, LLC
        Name and address                         427 Riverview Plaza
                                                 Trenton, NJ 08611


                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 21-13155-KCF                     Doc 5 Filed 04/22/21 Entered 04/23/21 00:15:23                                          Desc Imaged
                                             Certificate of Notice Page 2 of 7
Debtor Raquel Antoniello                                                                                            Case number 21−13155−KCF


6. Bankruptcy clerk's office                   402 East State Street                                         Hours open: 8:30 AM − 4:00 p.m.,
                                               Trenton, NJ 08608                                             Monday − Friday (except holidays)
   Documents in this case may be filed at this Additional information may be available at the
   address. You may inspect all records filed Court's Web Site:                                              Contact phone 609−858−9333
   in this case at this office or online at    www.njb.uscourts.gov.
   https://pacer.uscourts.gov. (800)
   676−6856                                                                                                  Date: 4/20/21

7. Meeting of creditors                          May 14, 2021 at 09:00 AM                                    Location:

   Debtors must attend the meeting The meeting may be continued or adjourned to a                            Section 341 Meeting will be
   to be questioned under oath. In a later date. If so, the date will be on the court                        conducted by telephone. Please
   joint case, both spouses must     docket.                                                                 consult the docket or contact the
   attend. Creditors may attend, but                                                                         trustee appointed to the case for
   are not required to do so.                                                                                access or call−in information.

   All individual debtors must provide picture
   identification and proof of social security
   number to the trustee at the meeting of
   creditors. Failure to do so may result in
   your case being dismissed.


8. Presumption of abuse                          The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                 Filing deadline: 7/13/21
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).

                                                 WRITING A LETTER TO THE COURT OR THE
                                                 JUDGE IS NOT A SUBSTITUTE FOR FILING
                                                 AN ADVERSARY COMPLAINT OBJECTING TO
                                                 DISCHARGE OR DISCHARGEABILITY. IN NO
                                                 CIRCUMSTANCE WILL WRITING A LETTER
                                                 PROTECT YOUR RIGHTS.


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
  Case 21-13155-KCF                   Doc 5 Filed 04/22/21 Entered 04/23/21 00:15:23                                      Desc Imaged
                                           Certificate of Notice Page 3 of 7
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              https://pacer.uscourts.gov. If you believe that the law does not authorize an exemption
                                              that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                              receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 2
       Case 21-13155-KCF                      Doc 5 Filed 04/22/21 Entered 04/23/21 00:15:23                                            Desc Imaged
                                                   Certificate of Notice Page 4 of 7
                                                              United States Bankruptcy Court
                                                                  District of New Jersey
In re:                                                                                                                 Case No. 21-13155-KCF
Raquel Antoniello                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0312-3                                                  User: admin                                                                 Page 1 of 4
Date Rcvd: Apr 20, 2021                                               Form ID: 309A                                                             Total Noticed: 90
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 22, 2021:
Recip ID                 Recipient Name and Address
db                     + Raquel Antoniello, 15 Villanova Drive, Jackson, NJ 08527-2336
519186698              + Affinity Corp, c/o Josef G Saloman, 90 Bayard St., New Brunswick, NJ 08901-2194
519186704                Aspire Visa/Midland Funding LLC, c/o Pressler & Pressler, 7 Entin Rd., Parsippany, NJ 07054-5020
519186708                Barnabas Health Medical Group, PO Box 826504, Philadelphia, PA 19182-6504
519186709                Barnabas Health Medical Group, c/o Apex Asset Management LLC, PO Box 5407, Lancaster, PA 17606-5407
519186707                Barnabas Health Medical Group, c/o Apex Asset Management LLC, 2501 Oregon Pike Ste. 102, Lancaster, PA 17601-4890
519186710                Best Buy, c/o CitiBank N.A., P. O. Box 209020, Brooklyn, NY 11220-9020
519186721              + CCO Mortgage Corp., Po Box 6260, Glen Allen, VA 23058-6260
519186723                Central Jersey Emerg Medicine Assoc PC, PO Box 7200, Freehold, NJ 07728-7200
519186722                Central Jersey Emerg Medicine Assoc PC, PO Box 3475, Toledo, OH 43607-0475
519186724              + Central Jersey Er Med Assoc, c/o AFS/AmeriFinancial Solutions, LLC., Attn: Bankruptcy, Po Box 65018, Baltimore, MD 21264-5018
519186725              + Central Jersey Er Med Assoc, c/o AFS/AmeriFinancial Solutions, LLC., Po Box 65018, Baltimore, MD 21264-5018
519186726              + Centrastate Medical Center, 901 West Main Street, Freehold, NJ 07728-2549
519186727                Citizens, PO Box 42111, Providence, RI 02940-2111
519186730              + Comenity Bank, c/o The Bureaus Inc, 650 Dundee Road, Northbrook, IL 60062-2747
519186732              + Comenity Bank, c/o The Bureaus Inc, Attn: Bankruptcy, 650 Dundee Rd, Ste 370, Northbrook, IL 60062-2757
519186733              + Comenity Bank/The Bureaus Inc, c/o Credit Control, LLC, PO Box 488, Hazelwood, MO 63042-0488
519186734                First Premier Bank/Premier Bankcard MC, c/o Asset Recovery Solutions, LLC, 2200 E. Devon Ave., Ste. 200, Des Plaines, IL 60018-4501
519186735              + First Reliance Holdings/First Premier Ba, 1416 Sweet Home Rd # 7, Buffalo, NY 14228-2784
519186736              + First Reliance Holdings/First Premier Ba, c/o Radius Global Solutions, PO Box 390916, Minneapolis, MN 55439-0911
519186738              + Fortiva, Pob 105555, Atlanta, GA 30348-5555
519186737              + Fortiva, Attn: Bankruptcy, Po Box 105555, Atlanta, GA 30348-5555
519186740              + Fortiva Financial LLC, The Queen Building, Parkway #300, 5 Concourse, Atlanta, GA 30328-5350
519186739              + Fortiva Financial LLC, c/o Sequium Asset Solutions LLc, 1130 Northchase Parkway, Ste. 150, Marietta, GA 30067-6429
519186741              + Glenn Mass, Court Officer, Supiero Court of NJ - Special Civil Part, P.O. Box 312, Re: DC-006711-09, Toms River, NJ 08754-0312
519186743              + Greater Alliance FCU/Central Bergan FCU, 190 Main Street, Hackensack, NJ 07601-7312
519186745              + Kenneth McClelland, Cour Officer, PO Box 905, Re: DC-019079-08, Trenton, NJ 08605-0905
519186752                MTA Bridges and Tunnels, PO Box 15618, Wilmington, DE 19850-5618
519187316              + Marcos Campos, 561 Penn St, Perth Amboy, NJ 08861-3237
519186746                Middlesex County, Special Civil Part - DC-002551-95, P.O. Box 1146, 3rd Floor - Tower, New Brunswick, NJ 08903-1146
519186748              + Minuteclinic of New Jersey, Option 2, PO Box 8442, Belfast, ME 04915-8442
519186750              + Monmouth Medical Southern Campus, 600 River Ave., Lakewood, NJ 08701-5237
519186757              + NJ E-ZPass, PO Box 4971, Trenton, NJ 08650-4971
519186754                New Jersey E-ZPass, Violation Processing Center, PO Box 52005, Newark, NJ 07101-8205
519186755              + New Jersey E-Zpass Customer Service, PO Box 4973, Trenton, NJ 08650-4973
519186756              + New Jersey Turnpike Authority, Violations Processing Center, P.O. Box 4971, Trenton, NJ 08650-4971
519186758                Ocean County Superior Court, Special Civil Part - DC-002343-21, 118 Washington Street, Room 121, P.O. Box 2191, Toms River, NJ
                         08754-2191
519186760                Ocean County Superior Court, Special Civil Part - DC-006711-09, 118 Washington Street, Room 121, P.O. Box 2191, Toms River, NJ
                         08754-2191
519186759                Ocean County Superior Court, Special Civil Part - DC-019079-08, 118 Washington Street, Room 121, P.O. Box 2191, Toms River, NJ
                         08754-2191
519186761                PA Turnpike, Toll By Plate Appeal, 300 East Park Drive, Harrisburg, PA 17111-2729
519186763                PA Turnpike Toll By Plate, PO Box 645631, Pittsburgh, PA 15264-5254
519186762                PA Turnpike Toll By Plate, c/o PAM-PA Turnpike, PO Box 1153, Milwaukee, WI 53201-1153
519186764              + Pennsylvania Turnpike Commission, Violation Processing Center, 300 East Park Drive, Harrisburg, PA 17111-2729
519186765                Premier Bank Card/First Premier Bank, c/o Asset Recovery Solutions LLC, 2200 E. Devon Ave., Ste. 200, Des Plaines, IL 60018-4501
519186768              + Princeton Radiology Associates, 3674 Route 27, Suite D, Kendall Park, NJ 08824-1002
       Case 21-13155-KCF                      Doc 5 Filed 04/22/21 Entered 04/23/21 00:15:23                                           Desc Imaged
                                                   Certificate of Notice Page 5 of 7
District/off: 0312-3                                                  User: admin                                                                Page 2 of 4
Date Rcvd: Apr 20, 2021                                               Form ID: 309A                                                            Total Noticed: 90
519186770                Princeton Radiology Associates PA, PO Box 1690, Manitowoc, WI 54221-1690
519186771              + Quality Laboratory Services, 2124 Morris Ave., Union, NJ 07083-6042
519186775              + Target/TD Bank USA, NA, c/o Lyons Doughty & Veldhuis, PC, Attn: Keith R. Esposito, Esq., 136 Haither Dr., Ste. 100, Mount Laurel, NJ
                         08054-2239
519186777              + Tender Smiles 4 Kids of Monmouth, 122 Professional View Dr., Pond View Prof Park, Bldg 100, Freehold, NJ 07728-7902
519186780              + The Port Authority fo NY & NJ, Newark Liberty International Airport, Bldg. 70 Brewster Road, Newark, NJ 07114-3722

TOTAL: 50

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: courtdocs@oliverandlegg.com
                                                                                        Apr 20 2021 21:00:00      William H. Oliver, Jr., Oliver & Legg, LLC, 2240
                                                                                                                  State Highway 33, Suite 112, Neptune, NJ 07753
tr                     + EDI: BADOBIN.COM
                                                                                        Apr 21 2021 00:28:00      Andrea Dobin, McManimon, Scotland &
                                                                                                                  Baumann, LLC, 427 Riverview Plaza, Trenton, NJ
                                                                                                                  08611-3420
smg                       Email/Text: usanj.njbankr@usdoj.gov
                                                                                        Apr 20 2021 21:01:00      U.S. Attorney, 970 Broad St., Room 502, Rodino
                                                                                                                  Federal Bldg., Newark, NJ 07102-2534
smg                    + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                        Apr 20 2021 21:01:00      United States Trustee, Office of the United States
                                                                                                                  Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                  Center, Suite 2100, Newark, NJ 07102-5235
519186699              + EDI: RMSC.COM
                                                                                        Apr 21 2021 00:18:00      Amazon, c/o Synchrony Bank, Po Box 960061,
                                                                                                                  Orlando, FL 32896-0061
519186701              + EDI: PRA.COM
                                                                                        Apr 21 2021 00:28:00      Amazon/Synchrony Bank, c/o Portfolio Recovery
                                                                                                                  Associates, LLC, PO Box 12914, Norfolk, VA
                                                                                                                  23541-0914
519186703              + EDI: MID8.COM
                                                                                        Apr 21 2021 00:28:00      Aspire Visa, c/o Midland Funding LLC, 8875
                                                                                                                  Aero Dr., Ste. 200, San Diego, CA 92123-2255
519186705                 EDI: BANKAMER.COM
                                                                                        Apr 21 2021 00:18:00      Bank of America, Attn: Bankruptcy, Po Box
                                                                                                                  982234, El Paso, TX 79998
519186706                 EDI: BANKAMER.COM
                                                                                        Apr 21 2021 00:18:00      Bank of America, Po Box 982238, El Paso, TX
                                                                                                                  79998
519186712              + EDI: PRA.COM
                                                                                        Apr 21 2021 00:28:00      Best Buy/Citibank N.A., c/o Portfolio Recovery,
                                                                                                                  Attn: Bankruptcy, 120 Corporate Blvd, Norfolk,
                                                                                                                  VA 23502-4952
519186711              + EDI: PRA.COM
                                                                                        Apr 21 2021 00:28:00      Best Buy/Citibank N.A., c/o Portfolio Recovery,
                                                                                                                  120 Corporate Blvd Ste 100, Norfolk, VA
                                                                                                                  23502-4952
519186713              + EDI: PRA.COM
                                                                                        Apr 21 2021 00:28:00      Best Buy/Citibank N.A., c/o Portfolio Recovery
                                                                                                                  Associates LLC, PO Box 12914, Norfolk, VA
                                                                                                                  23541-0914
519186714              + Email/Text: BKRMailOps@weltman.com
                                                                                        Apr 20 2021 21:01:00      Best Buy/Citibank N.A./Portfolio Recover, c/o
                                                                                                                  Weltman Weinberg & Reis Co., LPA, 3705
                                                                                                                  Marlane Dr., Grove City, OH 43123-8895
519186719              + EDI: CITICORP.COM
                                                                                        Apr 21 2021 00:28:00      CBNA/Home Depot, c/o Citi Cards Private Label
                                                                                                                  Bankruptcy, Po Box 790040, St Louis, MO
                                                                                                                  63179-0040
519186720                 Email/Text: MortgageBKSupport@citizensbank.com
                                                                                        Apr 20 2021 21:01:00      CCO Mortgage Corp., Attn: Bankruptcy, 10561
                                                                                                                  Telegraph Rd, Glen Allen, VA 23059
519186729                 Email/Text: Bankruptcy.RI@Citizensbank.com
                                                                                        Apr 20 2021 21:00:00      Citizens Bank, 480 Jefferson Blvd, Warwick, RI
                                                                                                                  02886
519186728                 Email/Text: Bankruptcy.RI@Citizensbank.com
                                                                                        Apr 20 2021 21:00:00      Citizens Bank, Attention: ROP-15B, 1 Citizens
                                                                                                                  Drive, Riverside, RI 02940
519186715              + EDI: CAPITALONE.COM
                                                                                        Apr 21 2021 00:28:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
      Case 21-13155-KCF              Doc 5 Filed 04/22/21 Entered 04/23/21 00:15:23                                Desc Imaged
                                          Certificate of Notice Page 6 of 7
District/off: 0312-3                                        User: admin                                                      Page 3 of 4
Date Rcvd: Apr 20, 2021                                     Form ID: 309A                                                  Total Noticed: 90
519186716        + EDI: CAPITALONE.COM
                                                                       Apr 21 2021 00:28:00   Capital One, Po Box 30281, Salt Lake City, UT
                                                                                              84130-0281
519186717          Email/Text: mediamanagers@clientservices.com
                                                                       Apr 20 2021 21:00:00   Capital One Bank USA NA, c/o Client Services,
                                                                                              Inc, 3451 Harry S. Truman Blvd, Saint Charles,
                                                                                              MO 63301-4047
519186718        + EDI: CAPITALONE.COM
                                                                       Apr 21 2021 00:28:00   Capital One Bank USA NA, Attn: Bankruptcy, Po
                                                                                              Box 30285, Salt Lake City, UT 84130-0285
519186731          EDI: WFNNB.COM
                                                                       Apr 21 2021 00:28:00   Comenity Bank, P.O. Box 182273, Columbus, OH
                                                                                              43218-2273
519186742        + Email/Text: siegellaw100@yahoo.com
                                                                       Apr 20 2021 21:00:00   Greater Alliance FCU/Central Bergan FCU, c/o
                                                                                              Barry I. Siegel, Esq., 530 Sylvan Ave., Englewood
                                                                                              Cliffs, NJ 07632-3044
519186744        + EDI: CITICORP.COM
                                                                       Apr 21 2021 00:28:00   Home Depot, c/o CBNA, Po Box 6497, Sioux
                                                                                              Falls, SD 57117-6497
519186702          EDI: JEFFERSONCAP.COM
                                                                       Apr 21 2021 00:28:00   Aspire, Payment Processing, P. O. Box 23063,
                                                                                              Columbus, GA 31902-3063
519186700          EDI: JPMORGANCHASE
                                                                       Apr 21 2021 00:18:00   Amazon Cardmember Services, P.O. Box 15153,
                                                                                              Wilmington, DE 19886
519186751          Email/Text: bankruptcydepartment@tsico.com
                                                                       Apr 20 2021 21:02:00   MTA Bridges & Tunnels, c/o Transworld Systems
                                                                                              Inc., PO Box 15110, Wilmington, DE 19850-5110
519186747        + Email/Text: bankruptcydepartment@tsico.com
                                                                       Apr 20 2021 21:02:00   Minuteclinic of New Jersey, c/o Transworld
                                                                                              Systems Inc., 500 Virginia Dr., Ste. 514, Fort
                                                                                              Washington, PA 19034-2733
519186749          EDI: IIC9.COM
                                                                       Apr 21 2021 00:28:00   Monmouth Medical Southern Campus, c/o IC
                                                                                              System, PO Box 64437, Saint Paul, MN
                                                                                              55164-0437
519186753          EDI: CCS.COM
                                                                       Apr 21 2021 00:28:00   New Jersey E-ZPass, c/o CCS, Attn: Payment
                                                                                              Processing Center, PO Box 55126, Boston, MA
                                                                                              02205-5126
519186767        + Email/Text: ebn@americollect.com
                                                                       Apr 20 2021 21:01:00   Princeton Radiology Associates, c/o Americollect,
                                                                                              1851 S Alverno Road, Manitowoc, WI
                                                                                              54220-9208
519186766        + Email/Text: ebn@americollect.com
                                                                       Apr 20 2021 21:01:00   Princeton Radiology Associates, c/o Americollect,
                                                                                              Po Box 1566, 1851 South Alverno Road,
                                                                                              Manitowoc, WI 54220-9208
519186769        + Email/Text: ebn@americollect.com
                                                                       Apr 20 2021 21:01:00   Princeton Radiology Associates PA, c/o
                                                                                              Americollect, Inc., 1851 S. Alverno Rd.,
                                                                                              Manitowoc, WI 54220-9208
519186773        + EDI: WTRRNBANK.COM
                                                                       Apr 21 2021 00:28:00   Target, Po Box 673, Minneapolis, MN 55440-0673
519186772        + EDI: WTRRNBANK.COM
                                                                       Apr 21 2021 00:28:00   Target, c/o Financial & Retail Srvs, Mailstop BT
                                                                                              POB 9475, Minneapolis, MN 55440-9475
519186774          EDI: WTRRNBANK.COM
                                                                       Apr 21 2021 00:28:00   Target Card Services, PO Box 660170, Dallas, TX
                                                                                              75266-0170
519186776          EDI: CONVERGENT.COM
                                                                       Apr 21 2021 00:28:00   Tender Smiles 4 Kids of Monmouth, c/o
                                                                                              Convergent Outsourcing Inc., PO Box 9004,
                                                                                              Renton, WA 98057-9004
519186778        + EDI: CITICORP.COM
                                                                       Apr 21 2021 00:28:00   The Home Depot, PO Box 6497, Sioux Falls, SD
                                                                                              57117-6497
519186779          Email/Text: kristin.villneauve@allianceoneinc.com
                                                                       Apr 20 2021 21:00:00   The Port Authority fo NY & NJ, c/o AllianceOne
                                                                                              Receivables Mngmt Inc., PO Box 3100,
                                                                                              Southeastern, PA 19398-3100
519186781          EDI: WFNNB.COM
                                                                       Apr 21 2021 00:28:00   Wayfair Cards, c/o Comenity, PO Box 659617,
                                                                                              San Antonio, TX 78265-9617
       Case 21-13155-KCF                   Doc 5 Filed 04/22/21 Entered 04/23/21 00:15:23                                       Desc Imaged
                                                Certificate of Notice Page 7 of 7
District/off: 0312-3                                              User: admin                                                             Page 4 of 4
Date Rcvd: Apr 20, 2021                                           Form ID: 309A                                                         Total Noticed: 90
TOTAL: 40


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 22, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 20, 2021 at the address(es) listed below:
Name                             Email Address
Andrea Dobin
                                 ecftrusteead@msbnj.com NJ55@ecfcbis.com

U.S. Trustee
                                 USTPRegion03.NE.ECF@usdoj.gov

William H. Oliver, Jr.
                                 on behalf of Debtor Raquel Antoniello courtdocs@oliverandlegg.com R59915@notify.bestcase.com


TOTAL: 3
